DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/657,397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, claim 1 has been analyzed and rejected as per claim 1 of 16/657,397.

	Regarding claim 2, claim 2 has been analyzed and rejected as per claim 2 of 16/657,397.

	Regarding claim 3, claim 3 has been analyzed and rejected as per claim 3 of 16/657,397.

	Regarding claim 4, claim 4 has been analyzed and rejected as per claim 4 of 16/657,397.

	Regarding claim 5, claim 5 has been analyzed and rejected as per claim 5 of 16/657,397.

	Regarding claim 6, claim 6 has been analyzed and rejected as per claim 6 of 16/657,397.

	Regarding claim 7, claim 7 has been analyzed and rejected as per claim 7 of 16/657,397.

	Regarding claim 8, claim 8 has been analyzed and rejected as per claim 8 of 16/657,397.

	Regarding claim 9, claim 9 has been analyzed and rejected as per claim 9 of 16/657,397.

	Regarding claim 10, claim 10 has been analyzed and rejected as per claim 10 of 16/657,397.

	Regarding claim 11, claim 11 has been analyzed and rejected as per claim 11 of 16/657,397.

	Regarding claim 12, claim 12 has been analyzed and rejected as per claim 12 of 16/657,397.

	Regarding claim 13, claim 13 has been analyzed and rejected as per claim 13 of 16/657,397.

	Regarding claim 14, claim 14 has been analyzed and rejected as per claim 14 of 16/657,397.

	Regarding claim 15, claim 15 has been analyzed and rejected as per claim 15 of 16/657,397.

	Regarding claim 16, claim 16 has been analyzed and rejected as per claim 16 of 16/657,397.

	Regarding claim 17, claim 17 has been analyzed and rejected as per claim 17 of 16/657,397.

	Regarding claim 18, claim 18 has been analyzed and rejected as per claim 18 of 16/657,397.

	Regarding claim 19, claim 19 has been analyzed and rejected as per claim 19 of 16/657,397.

	Regarding claim 20, claim 20 has been analyzed and rejected as per claim 20 of 16/657,397.

With respect to prior art analysis on claims 1, 7 and 13, the closest prior arts as cited do not teach “identifying a counterfactual using the classified data point, the counterfactual comprising another datapoint, the another data point being close to the subject  data point, the another data point resulting in production of a different outcome when provided to a model when compared to an outcome resulting from the subject data point being provided to the model” as recited in claims 1, 7 and 13. Claims 1, 7 and 13 and the claims dependent on claims 1, 7 and 13 would be allowable after all the double patenting issues have been resolved.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 6, 2022






















This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.